DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 9, 11-14, and 16 are pending and examined below. This action is in response to the claims filed 10/5/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 10/5/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 10/5/22. 
However, upon further consideration, a new ground(s) of rejection is made in view of Schechter (US 2019/0121798) below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“first module” in claim 14 – support can be found on pg. 4 lines 4-7, 12-17
“second module” in claim 14 – support can be found on pg. 4 lines 7-12, 12-17
“third module” in claim 14 – support can be found on pg. 4 lines 19-22, 12-17
“fourth module” in claim 14 – support can be found on pg. 4 lines 22-27, 12-17
“fifth module” in claim 14 – support can be found on pg. 4 lines 33-37, 12-17

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2015/0106010) in view of Striola (US 2012/0056899) and Schechter (US 2019/0121798).

Regarding claims 9 and 14, Martin discloses an aerial data for vehicle navigation system including a method for creating a digital road model for at least one road section, the method comprising (Abstract): 
receiving at least one trajectory of a vehicle for the at least one road section and storing the least one trajectory in a database outside the vehicle (¶10-11 -   data store 130 included in or communicatively coupled to a server 125 at the control site 124 corresponding to the recited database outside the vehicle for storing data including a route being traversed or anticipated to be traversed by the vehicle 101); 
receiving at least one image that shows at least parts of the at least one road section, wherein the at least one image has a perspective that corresponds to an aerial or satellite photographic image recorded by an aircraft or satellite from an elevated position substantially vertically downward and storing the least one image in the database (¶10-11 and ¶31-32 - image data 140, e.g., a high-resolution aerial image of a geographic area, obtained from a camera or cameras 165 carried by one or more aircraft 160 as stored in data store 130 including a route being traversed or anticipated to be traversed by the vehicle 101 corresponding to the recited at least parts of the road section); 
superimposing the at least one image on the at least one trajectory such that the at least one trajectory corresponds to a course of a road in the at least one image (¶31 and ¶40 - image data 140 could include other information, e.g., a likely time of arrival of a vehicle 101 at a specified location, alternate routes for the vehicle 101, etc where routes and alternate routes corresponding to the recited at least one trajectory included in map data overlaid on the image); 
analyzing the at least one image in a corridor that extends along the trajectory and encloses the trajectory, and identifying driving-relevant or positioning-relevant features of the road section in the corridor (¶47 - the server 125 analyzes image data 140 related to the area of interest determined in the block 410 to identify objects, e.g., fixed structures such as walls, berms, etc. and/or moveable objects such as shopping carts, bicycles, stationary or moving vehicles, etc); 
generating the digital road model from the driving-relevant or positioning-relevant features identified in the at least one image, aligned on the basis of the at least one trajectory and in the corridor enclosing the trajectory (Fig 4 and ¶47-49 - use information concerning obstacles, barriers, etc., in combination with collected data 115 from data collectors 110 in the vehicle 101 to generate a route); 
the analyzing of the at least one image recorded by the aircraft or satellite from the elevated position for identifying features of the road usable to position vehicles is carried out only within the corridor, wherein the corridor used for analysis is a general trajectory determined from more than one vehicle trajectory for the road section (¶10-11, ¶46-49, and ¶67 - analyzes image data 140, e.g., a high-resolution aerial image utilizing identified objects, e.g., fixed structures such as walls, berms, etc. in combination with collected data 115 from data collectors 110 in the vehicle 101 to generate a route to a desired destination point such as where the vehicle 101 needs to navigate in an area, such as a parking lot or a city street, etc corresponding to the recited corridor used for analysis being a general trajectory determined from the one or more vehicle trajectory where the server 125 analyzes image data 140 relating to a present location of the vehicle 101 and/or a planned route of the vehicle 101 and/or a geographic area of interest, e.g., a particular road on which the vehicle 101 is traveling corresponding to the recited analyzing only within the corridor).
While Martin does disclose utilizing aerial details in combination with vehicle data collectors. It does not explicitly disclose capturing images from the vehicle and transmitting them to the database, however Striola discloses a system of generating a multilayered geographic image of a road including capturing, by a camera or scanning sensor of the vehicle, information relating to driving-relevant or positioning-relevant features of the road section (¶30-34 – vehicular data collection device 217 and the camera 221 are used for used for taking pictures or videos of a surrounding area and identifying different features corresponding to the recited driving driving-relevant or positioning-relevant features of the road section); 
transmitting the information captured by the camera or scanning sensor of the vehicle as an image or images (¶21 - The collected image data, via one or more media 120, is sent to a map, geographic, and/or navigation data developer 124); and 
receiving the information relating to driving-relevant or positioning-relevant features of the road section captured and transmitted by the vehicle, wherein the features comprise the information relating to respective captured locations or positions (¶21-28 - The collected image data, via one or more media 120, is sent to a map, geographic, and/or navigation data developer 124 where the received data is rendered and processed to generate a multi-layered graphics image of a geographic area, which may be used in navigation such as route calculation, route guidance, or other navigation-related functions, which is a feature that comprise information relating to the location and position of the vehicle).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the transmitting it to identify information relating to the location or the position of the vehicle of Striola with the  system of creating a digital road model by capturing image data of Martin in order to provide useful route information based on the geographic data records of a region (Striola - ¶2).
Martin in view of Striola does not explicitly disclose a corridor that extends laterally beyond the edges of at least one road section, however, Schechter discloses a digital map system including utilizing a corridor that extends laterally beyond the edges of at least one road section (¶23 - a corridor of a predetermined width around the route corresponding to the recited corridor that extends laterally beyond the edges of at least one road section where including objects in the vicinity for a driving break or to look at a tourist attraction teaches the corridor includes information laterally beyond the edges of the route.  The combination of the digital road model information and location positioning system of Martin in view of Striola with the extended corridor information of Schechter fully discloses the elements as claimed.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the digital road model information and location positioning system of Martin in view of Striola with the extended corridor information of Schechter in order to also cover the possible situation in which the driver of the vehicle deviates slightly from the route (Schechter - ¶23).

Regarding claim 11, Martin further discloses the information relating to features of the road section is received in an object-describing vector format (¶44-46 and ¶54 - The spec does not define an “object describing vector format”. Thus, the broadest reasonable interpretation is the following: A vector is an object with a magnitude and direction, if you have a length between two points that is a magnitude and you know the desired direction of travel. When the vehicle is adjacent or surrounded by other objects in which the vehicle needs to navigate to proceed with its route, the coordinates of the start and end points are identified along with the barriers and obstacles, in order for the vehicle to route and navigate to the desired point while avoiding obstacles; image analysis can be used to identify objects in a roadway, such as rocks, debris, potholes, construction barriers, etc.).

Regarding claim 12, Martin further discloses  at least one reference point is determined for each feature represented by the object-describing vector format (¶44-48 - the same interpretation of object describing vector from claim 11 is applied. the server can determine an area of interest around the vehicle according to a starting point. An area of interest around the vehicle is generally defined to encompass the vehicle and a radius around the vehicle that includes the end point. In this case, the reference would be the car, the end point can be the object. When the vehicle is guided from the start point to the desired end point, there is a vector between each point. The server analyzes the image data to identify the position of the vehicle and obstacles/barriers in order to provide navigational instructions and guide the vehicle from one point to another).

Regarding claims 13 and 16, while Martin does teach collecting and identifying the GPS coordinates for a vehicle (¶10), Martin does not teach wherein an elevation component for sections of the digital road model is extracted from data relating to the at least one trajectory, from a topography database or from a digital elevation model.
However Striola further discloses an elevation component for sections of the digital road model is extracted from data relating to the at least one trajectory, from a topography database or from a digital elevation model (¶20 and ¶32-36 - the GPS provides data regarding the position and location, such as longitude, latitude, and altitude based on the collected data), from a topography database or from a digital elevation model; the collected image may include geographic features, terrain or surrounding features, etc.; the 3D representation of the road is generated from the data collected from the LIDAR sensor. The 3D point cloud provides data regarding hills, slopes, and such, which would be a digital elevation model).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the transmitting it to identify information relating to the location or the position of the vehicle of Striola with the  system of creating a digital road model by capturing image data of Martin in order to provide useful route information based on the geographic data records of a region (Striola - ¶2).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Paget et al. (US 2017/0313332) discloses a system of adjusting a distance from the road for the movement corridor to include a determined distance on either side of the road or track (¶120).

Dotan et al. (US 2006/0025923) discloses a system of downloading map corridor data including the corridor map has a width that is defined at each point along the route by an extent of the roads of the different road types that are included in the corridor map in a vicinity of the point, and the width of the corridor map varies along the route responsively to the extent of the roads (¶27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.R./             Examiner, Art Unit 3665

/BEHRANG BADII/             Primary Examiner, Art Unit 3665